PER CURIAM.
The petition for second-tier review of the order of the circuit court sitting in its appellate capacity is granted. The court dismissed petitioner’s appeal of a county court judgment for failure to file a brief, without providing ten days’ notice as required before sanctions may be imposed. See Fla. RApp. P. 9.410. Respondent concedes that the court departed from the essential requirements of law. See Tucker v. Charles D. Franken, P.A., 62 So.3d 1207, 1208 (Fla. 4th DCA 2011). See also United Auto. Ins. Co. v. Total Rehab & Med. Ctr., 870 So.2d 866, 870 (Fla. 3d DCA 2004). This matter is remanded to the circuit court for further proceedings consistent with the foregoing cases.
WARNER, POLEN and TAYLOR, JJ., concur.